DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Effective Filing Date
The effective filing date of the claimed invention is October 21, 2016.

Information Disclosure Statement
The references cited in the PCT international search report by the Russian Patent Office dated August 31, 2017 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 12, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-13 and 15-18 of U.S. Patent No. 10,876,011. Although the claims at issue are not identical, they are not patentably the claims of the present application overlap said patent claims and would be obvious thereby.
U.S. Patent No. 10,876,011 claims an inkjet ink composition comprising 50 to 98 wt% of a solvent; 5 to 25 wt% of a plurality of ketone cosolvents, wherein the plurality of ketone cosolvents comprise a cyclic ketone; a solvent-soluble dye; 0.1 to 1 wt% of the ink of a perfluoropolyether; and 0.1 to 2 wt% of the ink of a polymeric surfactant such as a polyether siloxane copolymer (i.e. leveling agent).  See claims 1, 15 and 16.  The solvent can be an alcohol such as ethanol.  See claims 4 and 5.  The ketone cosolvents comprise cyclohexanone and acetone.  See claims 13 and 17.  U.S. Patent No. 10,876,011 further claims a method of printing comprising depositing the above inkjet ink composition onto a polyolefin substrate.  See claim 12.  Therefore, it is the examiners position that the claims of the above U.S. Patent No. 10,876,011 overlap the instant claims.
It is the examiner’s position that the polyether siloxane copolymer surfactant of U.S. Patent No. 10,876,011 is equivalent to applicants leveling agent since the addition of this component to the inkjet ink composition increases the wetting of the printed ink especially when deposited on a polyolefin substrate and have strong flow promotion and slip effect.  See col. 4, lines 45-47, col. 6, lines 33-64 of U.S. Patent No. 10,876,011.
Applicants should note that those portions of the specification, which provide support for the patent claims, may also be examined and considered when addressing the issue of whether a claim in the instant application defines an obvious variation of the claims of U.S. Patent No. 10,876,011.  See In re Vogel, 422 F.2d 438, 441-442, 164 USPQ 619, 622 (CCPA 1970) and MPEP 804 (II)(B)(1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khavari (US 2013/0327247) in view of Nagashima et al. (US 2015/0138284).
Khavari (‘247) teaches a solvent-based inkjet ink composition comprising 3 to 7.5 wt% of a dye that is soluble in the solvent-based inkjet ink composition, 1 to 80 wt% of acetone (i.e. ketone second solvent), 0.1 to 1 wt% of a perfluoropolyether and the balance ethanol (alcohol first solvent) as claimed by applicants in claims 1, 3-6 and 14.  See para. 0018, para. 0021, para. 0025, Table 1; Ink A, para. 0027 and claims 1, 7, 8 and 15.  Khavari (‘247) further teaches that a variety of other components can be added to the inkjet ink composition.  See para. 0026.  With respect to claim 15, Khavari (‘247) also teaches a process for printing comprising ejecting the above inkjet ink composition onto a nonporous substrate.  See para. 0001 and para. 0013.  Khavari (‘247) fails to 
Nagashima et al. teach the addition of 0.1 to 5 wt% of a leveling agent to an inkjet ink composition to provide and an ink having excellent fixing property and blocking resistance of the obtained image.  The leveling agent is a silicone such as a polyether-modified polydimethylsiloxane.  See paras. 0015-0019.  It is the examiner’s position that the polyether-modified polydimethylsiloxane is a non-functionalized polydimethylsiloxane having only silicon-oxygen and silicon-methyl bonds connected to silicon atoms of the polydimethylsiloxane.  See the non-patent literature “Chemical structure of polysiloxanes” at page 3 (copy provided by the examiner).
Therefore, in view of the combined teachings of Khavari (‘247) and Nagashima et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inkjet ink composition of Khavari (‘247) by adding the polyether-modified polydimethylsiloxane leveling agent of Nagashima et al. to produce an ink having excellent fixing property and blocking resistance of the obtained image.
Claims 7-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khavari (US 2013/0327247) in view of Nagashima et al. (US 2015/0138284) as applied to claims 1-6, 12, 13 and 15 above, and further in view of Verdonck (US 2010/0302300).
Khavari (‘247) and Nagashima et al. are cited and relied upon for the above stated reasons.  Khavari (‘247) in view of Nagashima et al. fail to teach the addition of: 
Verdonck (‘300) teach the addition of silicones such as polysiloxanes, straight or branched hydrocarbons, paraffinic oils such as normal paraffin (octane and higher alkanes), isoparaffins (isooctane and higher isoalkanes) and mixtures thereof (i.e. leveling agents) to an inkjet ink composition to improve image quality.  Specific examples include TegoGlide 410 (i.e. polyether-modified polydimethylsiloxane), the Isopar solvents (i.e. isoparaffins), the Soltrol solvents (i.e. hydrocarbons) and the Norpar solvents (i.e. paraffin).  See paras. 0236-0250 and para. 0361.  
	Therefore, it would have been obvious to one having ordinary skill in the art to have replaced the polyether-modified polydimethylsiloxane of Khavari (‘247) and Nagashima et al. with the straight or branched hydrocarbons, paraffinic oils such as normal paraffin (octane and higher alkanes), isoparaffins (isooctane and higher isoalkanes) and mixtures thereof (i.e. leveling agents) of Verdonck (‘300)  because the substitution of art recognized equivalents as shown by Verdonck (‘300) would have been within the level of ordinary skill in the art.
With respect to the language “wherein the leveling agent comprises a mixture of C12-C14 isoalkanes”, “the leveling agent comprising 1-dodecene” and “the leveling agent comprising n0decane” in claims 9-11, the Examiner notes that the Verdonck (‘300) reference discloses the same composition as well as the same method or a substantially similar method to that of the instant invention.  Therefore, this property would be expected.  See MPEP 2112.02.  See paras. 0236-0250 and para. 0361 of Verdonck (‘300) and paras. 0025-0031 of applicant’s specification.
Conclusion
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the above rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734